EXHIBIT 3.1 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 5708 Website: www.nvsos.gov Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20120759346-19 Filing Date and Time 11/07/2012 3:57 p.m. Entity Number E0579632012-1 ARTICLES OF INCORPORATION (PURSUANT TO NRS CHAPTER 78) 1.Name of Corporation: EMERALD ISLE EXPLORATION LTD. 2.Resident Agent for Service of Process: Commercial Register Agent:Nevada Agency and Transfer Company 3.Authorized Stock: Number of shares with par value: 75000000 Par value: $0.00001 Number of shares without par value: 0 4.Name & Addresses of Board of Directors/Trustees: SAMUELL EADS 3 KODIAK, AK 99615 5.Purpose: MINERAL EXPLORATION 6.Names, Addresses and Signature of Incorporator: /s/ SAMUELL EADS SAMUELL EAD Incorporator Signature 3 KODIAK, AK 99615 7.Certificate of Acceptance of Appointment of Registered Agent: I hereby accept appointment as Resident Agent for the above named Entity /s/NEVADA AGENCY AND TRANSFER COMPANY NEVADA AGENCY AND TRANSFER COMPANY Authorized Signature of Registered Agent or On Behalf of Registered Agent Entity Date: 11/7/12
